Case 6:20-cv-02099-PGB-DCI Document 1-3 Filed 11/13/20 Page 1 of 4 PageID 21




                  IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT
                         IN AND FOR OSCEOLA COUNTY, FLORIDA

WENDY HARMON,

                         Plaintiff,

vs.                                                            Case No. 2020 CA 001413 AN

WAL-MART STORES EAST, L.P.,
a Foreign Limited Partnership,


                         Defendant.
                                                   /

                                      AMENDED COMPLAINT

             The Plaintiff, WENDY HARMON, by and through her undersigned attorney, files

      this Complaint for damages against the Defendant, WAL-MART STORES EAST, L.P., a

      Foreign Limited Partnership, (hereinafter referred to as “DEFENDANT”), and alleges:

             1.       This is an action for damages in excess of $30,000.00, exclusive of costs

      and interest.

             2.       The incident which constitutes the subject matter of this action occurred in

      Osceola County, Florida.

             3.       On or about May 4, 2019, DEFENDANT was the owner and in possession

      of Walmart located at 4400 13th Street, Saint Cloud, FL 32769, Saint Cloud, Florida,

      Osceola County.

             4.       On or about May 4, 2019, WENDY HARMON went to the above-described

      Walmart with the intention of shopping with a friend.
Case 6:20-cv-02099-PGB-DCI Document 1-3 Filed 11/13/20 Page 2 of 4 PageID 22



         5.       DEFENDANT negligently maintained its property through its agents and

  employees by allowing a foreign, transitory substance, having the appearance of fruit, to

  be present on the floor of the Property, which caused WENDY HARMON to slip and fall

  on the Property.

         6.       WENDY HARMON suffered damages due to the negligent acts and

  omissions of the DEFENDANT when she slipped and fell due to the presence of what

  appeared to be fruit on the floor of the DEFENDANT’S Property, in that DEFENDANT

  negligently created a dangerous or negligent condition to wit:

         a.       In failing to keep the said premises in a safe and proper condition for the

         use of its invitee or patrons; specifically, in failing to maintain a clean floor, clear

         of any fallen objects or foreign, transitory substances, including but not limited to

         fruit;

         b.       In failing to warn the Plaintiff of the dangerous condition;

         c.       In failing to have proper inspection and cleaning procedures in place so as

         to discover and clean up or otherwise remove the dangerous condition constituted

         by foreign objects and transitory substances;

         d.       In failing to properly hire, train, and/or supervise competent and adequate

         employees so as to prevent foreign objects and transitory substances from being

         present;

         e.       In failing to prevent the gathering or collection of fruit so that it would not

         cause a dangerous condition.

         7.       That at the time and place aforesaid, the DEFENDANT so negligently

  maintained, operated or controlled said premises as to cause WENDY HARMON to be



                                            Page 2 of 4
Case 6:20-cv-02099-PGB-DCI Document 1-3 Filed 11/13/20 Page 3 of 4 PageID 23



  injured thereon at a time the DEFENDANT caused the premises to be unsafe and knew, or

  by the exercise of reasonable care should have known, that the said area was not in a

  reasonably safe condition commensurate with the circumstances of its use by patrons or,

  in the alternative;

          8.      At the aforesaid time and place the DEFENDANT failed to exercise proper

  care in maintaining the said area in a safe condition or, in the alternative;

          9.      The DEFENDANT employed incompetent, inexperienced, unskilled or

  careless employees and/or failed to exercise proper supervision of said employees and/or

  failed to exercise proper supervision or failed to properly inspect the actions of said

  employees referenced above in cleaning and/or maintaining the floors of the

  DEFENDANT’S Property, thereby causing serious injuries to WENDY HARMON as

  herein alleged or, in the alternative;

          10.     That at the time and place aforesaid, DEFENDANT knew or should have

  known of the existence of the said dangerous condition; specifically, that a foreign

  transitory substance such as a gathering of fruit had gathered on the floor and could result

  in injuries to patrons such as WENDY HARMON or, in the alternative, failed to exercise

  proper care in the cleaning and/or maintaining the floors which resulted in a dangerous

  condition.

          11.     As a result, WENDY HARMON was injured in and about her body and

  extremities, suffered pain there from, incurred medical expenses in the treatment of the

  injuries, the injuries are either permanent or continuing in nature and WENDY HARMON

  will suffer the losses and impairment in the future.




                                            Page 3 of 4
Case 6:20-cv-02099-PGB-DCI Document 1-3 Filed 11/13/20 Page 4 of 4 PageID 24



             WHEREFORE, Plaintiff, WENDY HARMON, demands judgment for damages

  against the Defendant, WAL-MART STORES EAST, L.P., a Foreign Limited Partnership,

  together with the costs of this action and demands trial by jury of any and all issues so

  triable.

      Dated this 21st day of July, 2020.
                 ௺௹WK७GD\७RI७$XJXVW




                                                         s/ Matthew C. Quattrochi, Esq.
                                                         Matthew C. Quattrochi, Esq.
                                                         Fla. Bar. No. 0120760
                                                         Attorney for Plaintiff
                                                         Quattrochi and Torres, P.A.
                                                         950 S. Winter Park Dr. (Ste. 207)
                                                         Casselberry, FL 32707
                                                         Tel.    (407) 452-4918
                                                         Fax: (407) 505 4245
                                                         Matt@priorityjustice.com
                                                         Leslie@priorityjustice.com




                                           Page 4 of 4
